 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Carlos LEON,                                        Case No.: 20-cv-00899-AJB-BGS
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  MOTION FOR INDEPENDENT
                                                         EXPERT
14   Alvaro CELAYA, et al.,
15                                    Defendant.         [ECF No. 21]
16
17         Plaintiff Carlos Leon is a state prisoner proceeding in forma pauperis (“IFP”) and
18   pro se in this civil rights action filed pursuant to the Civil Rights Act, 42 U.S.C. § 1983.
19   Plaintiff’s Motion for Independent Expert is currently pending before the Court. (ECF No.
20   21.) In his motion, Plaintiff emphasized the importance of expert testimony in prisoner
21   cases and proffered that an expert is needed in order to avoid “a wholly one-sided
22   presentation of opinions on the issue.” (Id. at 1–2.)
23         There is no requirement that a prisoner present expert testimony to prevail on a
24   constitutional claim under 42 U.S.C. § 1983. Medina v. Morris, No. 09CV169-JAH-KSC,
25   2014 WL 12686742, at *3 (S.D. Cal. Jan. 2014). An expert witness may testify to help the
26   trier of fact determine the evidence or a fact at issue. Fed. R. Evid. 702. A court has
27   discretion to appoint an independent expert witness either by its own motion or by a party’s
28   motion. Fed. R. Evid. 706(a); Walker v. American Home Shield Long Term Disability

                                                     1
                                                                               20-cv-00899-AJB-BGS
 1   Plan, 180 F.3d 1065, 1071(9th Cir. 1999). Such an appointment may be appropriate when
 2   “scientific, technical, or other specialized knowledge will assist the trier of fact to
 3   understand the evidence or decide a fact in issue.” Torbert v. Gore, No. 14CV2911-BEN-
 4   NLS, 2016 WL 3460262, at *2 (S.D. Cal. June 2016); see also Armstrong v. Brown, 768
 5   F.3d 975, 987 (9th Cir. 2014) (“A Rule 706 expert typically acts as an advisor to the court
 6   on complex scientific, medical, or technical matters.”). However, as a general matter,
 7   appointing an independent expert under Rule 706 should be taken sparingly. See, e.g., Fed.
 8   R. Civ. P. 706 Advisory Committee Notes, 1972 Proposed Rules (“[E]xperience indicates
 9   that actual appointment is a relatively infrequent occurrence[.]”).
10         Critically, the in forma pauperis statute, 28 U.S.C. § 1915, does not waive the
11   requirement of payment of fees or expenses for a witness in a § 1983 prisoner civil rights
12   action. Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir. 1993) (denying compensation for two
13   medical doctors subpoenaed to testify on a prisoner’s behalf in section 1983 action); Tedder
14   v. Odel, 890 F.2d 210, 211–12 (9th Cir. 1989) (section 1915 “does not waive payment of
15   fees or expenses for those witnesses.” As “the expenditure of public funds [on behalf of an
16   indigent litigant] is proper only when authorized by Congress” and there is “no such
17   authorization in section 1915”); Bovarie v. Schwarzenegger, No. 08CV1661-LAB-NLS,
18   2011 WL 7468597, at *19 (S.D. Cal. Sept. 2011) (“Section 1915 [. . .] does not authorize
19   federal courts to finance or subsidize a civil action or appeal by paying expert fees or other
20   costs.”), report and recommendation adopted, 2012 WL 760620 (S.D. Cal. Mar. 2012);
21   see 28 U.S.C. § 1915. Rule 706 specifies that a court-appointed expert “is entitled to a
22   reasonable compensation, as set by the court[, and] is payable [. . .] by the parties in the
23   proportion and at the time that the court directs[.]” Fed. R. Evid. 706(c)(2). While a court
24   does have the ability to apportion all the costs of an appointed expert to one side in an
25   appropriate case, where the cost would likely be apportioned to the government, the court
26   should exercise caution. Sekerke v. Gonzalez, No. 15CV00573-JLS-WVG, 2017 WL
27   1399990, at *2 (S.D. Cal. April 2017).
28

                                                   2
                                                                                 20-cv-00899-AJB-BGS
 1         Further, an expert appointed pursuant to Rule 706 does not serve as an advocate for
 2   either party and each party still retains the ability to call its own experts. Fed. R. Evid.
 3   706(e); Torbert, 2016 WL 3460262, at *2 (“Reasonably construed [Rule 706] does not
 4   contemplate the appointment of, and compensation for, an expert to aid one of the
 5   parties.”); Faletogo v. Moya, No. 12CV631-GPC-WMC, 2013 WL 524037, at *2 (S.D.
 6   Cal. Feb. 2013) (“Rule 706(a) of the Federal Rules of Evidence does not contemplate court
 7   appointment and compensation of an expert witness as an advocate for one of the parties.”);
 8   Medina, 2014 WL 12686742, at *3 (“a party may not seek appointment of an expert witness
 9   by the Court for its own benefit”); Walker v. Woodford, No. 05CV1705-LAB-NLS, 2008
10   WL 793413, at *1 (S.D. Cal. Mar. 2008), aff’d, 393 F. App’x 513 (9th Cir. 2010).
11         Here, Plaintiff emphasized the importance of expert testimony in prisoner cases and
12   proffered that an expert is needed in order to avoid “a wholly one-sided presentation of
13   opinions on the issue.” (ECF No. 21 at 1–2.) Even though an independent expert witness
14   may be appointed when “scientific, technical, or other specialized knowledge will assist
15   the trier of fact to understand the evidence or decide a fact in issue,” at this stage of the
16   litigation process, motions related to trial issues, like the appointment of an independent
17   expert witness, are premature. Torbert, 2016 WL 3460262, at *2; Carroll v. Yates, No.
18   1:10-CV-00623-SKO-PC, 2012 WL 1868036, at *1 (E.D. Cal. May 2012). Until the court
19   has had the opportunity to review the arguments and evidence submitted by the parties, no
20   determination can be made on whether the issues are so complex that the testimony of an
21   expert to assist the trier of fact is required. See Cejas v. Brown, No. 18CV00543-WQH-
22   JLB, 2019 WL 3220154, at *2 (S.D. Cal. July 2019) (finding that the plaintiff’s motion for
23   appointment of a neutral expert witness was premature since the case was still in its
24   discovery phase); Vanderbusch v. Chokatos, No. 113CV01422LJOEPGPC, 2017 WL
25   4574121, at *2–*3 (E.D. Cal. Oct. 2017) (holding that the motion to appoint a neutral
26   expert witness was premature since there were no pending matters on which the court
27   would require special assistance in a case where Plaintiff claimed that the Defendant
28   ignored medical information from Plaintiff and from medical records); Mora v. Salahuddin,

                                                   3
                                                                                20-cv-00899-AJB-BGS
 1   No. 1:08-CV-01054GSAPC, 2009 WL 2776846, at *1 (E.D. Cal. Aug. 2009) (finding that
 2   the motion to appoint an expert witness was premature when there was no evidence before
 3   the court that required interpretation).
 4         Even if this motion was not premature, the IFP statute still does not waive payment
 5   for fees and expenses relating to expert witnesses in a prisoner civil rights action under §
 6   1983. Sinegal v. Duarte, 11CV2534-BEN-JMA, 2013 WL 5408602, at *2 (S.D. Cal. Sept.
 7   2013). The court recognizes the challenges that IFP litigants face in retaining an expert
 8   witness, but this court does not have the authority to waive the fees required to pay for an
 9   expert witness for the Plaintiff. Tedder, 890 F.2d at 211–12.
10         Therefore, the Court finds that Plaintiff’s Motion for Independent Expert (ECF No.
11   21) must be DENIED without prejudice at this time.1 Further, while Plaintiff may
12   designate an expert witness, to the extent he is requesting payment of expert fees under 28
13   U.S.C. §1915, that request is DENIED. See Dixon, 990 F.2d at 480; Bovarie, 2011 WL
14   7468597, at *19.
15         IT IS SO ORDERED.
16   Dated: June 18, 2021
17
18
19
20
21
22
23
24
     1
25     The Court may still appoint an expert witness if Plaintiff is able to show at a later stage
     of litigation that testimony by a neutral expert is necessary for the trier of fact. See Carroll,
26   2012 WL 1868036, at *1 (denying motion for court-appointed expert as premature);
27   Medina, 2014 WL 12686742, at *4 (allowing plaintiff to renew his request at the time of
     the pre-trial conference if “he is able to show that testimony by a neutral expert is necessary
28   for the trier of fact to comprehend a material issue in the case”).
                                                     4
                                                                                   20-cv-00899-AJB-BGS
